DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, and 15 are objected to because of the following informalities:  
Claim 1, line 13, “and wherein” should read --wherein-- and line 15, “wherein” should read --and wherein--.  
Claim 7, line 20 delete “in”.
Claim 15, line 15, “whereby a portion of the hoe blade elliptical path falls below the soil surface, whereby soil in the path of the hoe blade is disturbed” appears to be a repeated limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene (US 4,811,794).


2. The soil-disturbing apparatus of claim 1, wherein the hoe blade face is oriented such that at the time during the elliptical motion when the hoe blade enters the soil surface, the hoe blade face plane is tangential to the hoe blade elliptical path (fig. 2).  

3. The soil-disturbing apparatus of claim 1, wherein the apparatus is further configured to return the hoe blade to the initial position after disturbing the soil (fig. 2).  

4. The soil-disturbing apparatus of claim 1, wherein the hoe blade has a generally rectangular plate shape, wherein the plate is oriented in a plane generally perpendicular to the plane of the elliptical path (fig. 2).  



6. The soil-disturbing apparatus of claim 5, wherein the frame is configured to traverse a field having the soil surface (fig. 2).  

15. A method for disturbing soil in a field, comprising: traversing of a field by a soil-disturbing apparatus including an elliptical motion mechanism (fig. 2); while traversing, receiving of a signal to operate the elliptical motion mechanism (controls 54) including a hoe blade (23) and configured to rotate the hoe blade in an elliptical path (fig. 2), wherein the hoe blade is located such that a portion of the path falls below a surface of the soil (fig. 2); in response to receiving the signal, operating the elliptical motion mechanism, whereby the portion of the hoe blade elliptical path falls below the soil surface, whereby soil in the path of the hoe blade is disturbed (fig. 2); and in response to receiving the signal, operating the elliptical motion mechanism, whereby the hoe blade is moved in an elliptical path congruent to the elliptical path of the second end, whereby a portion of the hoe blade elliptical path falls below the soil surface, whereby soil in the path of the hoe blade is disturbed (fig. 2).  

Allowable Subject Matter
Claims 7-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Kremmer et al. (US 2020/0236833) teaches using a camera to determine location of plants. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671